Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000119
                                                       17-JUN-2013
                                                       11:38 AM
                           SCWC-12-0000119


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                       EMERSON M.F. JOU, M.D.,

                   Petitioner/Plaintiff-Appellant,


                                 vs.


    K. KENNETH SIU, an individual, aka KING-SAU KENNETH SIU,

                 Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000119; CIV. NO. 09-1-2758-11)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Nakayama, Acting, C.J., Acoba, McKenna, and Pollack, JJ.

                 and Circuit Judge Del Rosario,

             in place of Recktenwald, C.J., recused)


          Petitioner/Plaintiff-Appellant’s application for writ


of certiorari filed on May 17, 2013, is hereby rejected.


          DATED:   Honolulu, Hawai'i, June 17, 2013.

Stephen M. Shaw                     /s/ Paula A. Nakayama

for petitioner

                                    /s/ Simeon R. Acoba, Jr.

King-sau Kenneth Siu

respondent pro se                   /s/ Sabrina S. McKenna 


                                    /s/ Richard W. Pollack


                                    /s/ Dexter D. Del Rosario